Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”)
is made as of the 21st day of December, 2018 (the “Execution Date”), to be
effective January 1, 2019 (the “Effective Date”), between Andrew Levine
(“Executive”) and SL Green Realty Corp., a Maryland corporation with its
principal place of business at 420 Lexington Avenue, New York, New York 10170
(the “Employer”), and, as of the Effective Date, amends in its entirety and
completely restates that certain amended and restated employment agreement
between Executive and the Employer dated as of February 10, 2016 (the “Prior
Agreement”).

 

1.                                      Term.  The term of this Agreement shall
commence on January 1, 2019 and, unless earlier terminated as provided in
Section 6 below, shall terminate on January 1, 2022 (the “Current Term”);
provided, however, that Sections 4 and 8 (and any enforcement or other
procedural provisions hereof affecting Sections 4 and 8) hereof shall survive
the termination of this Agreement as provided therein.  In addition, in the
event that a Change in Control occurs within 18 months prior to the scheduled
expiration of the Current Term, Executive may elect, by written notice to the
Employer within 30 days after the Change in Control, to extend the expiration of
the Current Term until the date that is 18 months after such Change in Control. 
The period of Executive’s employment hereunder consisting of the Current Term,
as extended if applicable, is herein referred to as the “Employment Period.”

 

2.                                      Employment and Duties.

 

(a)                                 Duties.  During the Employment Period,
Executive shall be employed in the business of the Employer and its affiliates. 
Executive shall serve the Employer as a senior corporate executive and shall
have the title of Chief Legal Officer and General Counsel of the Employer. 
Executive will report to the Chief Executive Officer of the Employer, or, at the
direction of the Chief Executive Officer, to the President.  Executive’s duties
and authority shall be those as would normally attach to Executive’s position as
Chief Legal Officer and General Counsel, including such duties and
responsibilities as are customary among persons employed in similar capacities
for similar companies, and as set forth in the By-laws of the Employer and as
otherwise established from time to time by the Board of Directors of the
Employer (the “Board”) and the Chief Executive Officer of the Employer, but in
all events such duties shall be commensurate with his position as Chief Legal
Officer and General Counsel of the Employer.

 

(b)                                 Best Efforts.  Executive agrees to his
employment as described in this Section 2 and agrees to devote substantially all
of his business time and efforts to the performance of his duties under this
Agreement, excepting vacation time, holidays, sick days and periods of
disability, and except as otherwise approved by the Board or Compensation
Committee of the Board (the “Compensation Committee”); provided, however, that
nothing herein shall be interpreted to preclude Executive, so long as there is
no material interference with his duties hereunder, from (i) participating as an
officer or director of, or advisor to, any charitable, non-profit, educational
or other tax-exempt organizations or otherwise engaging in charitable, fraternal
or trade group activities; (ii) investing and managing his assets as an investor
in other entities or business ventures; provided that such investment and
management does not violate Section 8 hereof; or (iii) serving as a member of
the board of directors of a for-profit corporation with the approval of the
Chief Executive Officer of the Employer.

 

(c)                                  Travel.  In performing his duties
hereunder, Executive shall be available for all reasonable travel as the needs
of the Employer’s business may require.  Executive shall be based in New York
City or Westchester County.

 

--------------------------------------------------------------------------------



 

3.                                      Compensation and Benefits.  In
consideration of Executive’s services hereunder, the Employer shall compensate
Executive as provided in this Agreement.

 

(a)                                 Base Salary.  The Employer shall pay
Executive an aggregate minimum annual salary at the rate of $580,000 per annum
during the Employment Period (“Base Salary”).  Base Salary shall be payable
bi-weekly in accordance with the Employer’s normal business practices and shall
be reviewed by the Board or Compensation Committee at least annually (and, for
the avoidance of doubt, any increased Base Salary shall constitute “Base Salary”
for all purposes hereof). In no event shall Executive’s Base Salary in effect at
a particular time be reduced without his prior written consent.

 

(b)                                 Incentive Compensation/Bonuses.  In addition
to Base Salary, during the Employment Period, Executive shall be eligible for
and shall receive, upon approval of the Board or Compensation Committee, such
annual bonuses as the Employer, in its sole discretion, may deem appropriate to
reward Executive for job performance (which shall include any portion of such
annual bonuses paid in the form of shares of Common Stock, stock units, LTIP
units (“LTIP Units”) in SL Green Operating Partnership, L.P. (the “Partnership”)
or other equity awards, as determined at the time of grant by the Compensation
Committee, in its sole discretion, and reflected in the minutes or consents of
the Compensation Committee relating to the approval of such equity awards, but
excluding any annual or other equity awards made other than as payment of a cash
bonus) (“Annual Cash Bonus”).  Each such Annual Cash Bonus may be payable upon
the achievement of specific goals established in advance by the Compensation
Committee or may be discretionary.  In addition, Executive shall be eligible to
participate in any other bonus or incentive compensation plans in effect with
respect to senior executive officers of the Employer, as the Board or
Compensation Committee, in its sole discretion, may deem appropriate to reward
Executive for job performance.

 

(c)                                  Annual Time-Based Equity Awards.  During
the Employment Period, Executive will be eligible to receive an annual grant of
LTIP Units subject to time-based vesting conditions, with an equal amount of
each such grant to vest on each January 1st following such grant during the
remainder of the Employment Period (i.e., grants made in January 2019, 2020 and
2021 will vest over approximately three years, two years and one year,
respectively), if and as employment continues through such dates. The amount of
the annual grant each year will be determined by the Compensation Committee
based on its evaluation of Executive’s performance during the prior year;
provided that the value of the LTIP Units to be granted for achievement of
target performance during the prior year will not be less than $1,300,000 (the
“Time-Based Target Amount”) (with each LTIP Unit valued using the average
closing price of the common stock of the Employer for the ten consecutive
trading days ending on the last trading day of the prior year). Annual grants of
LTIP Units will be made in January of each year during the Employment Period
beginning in January 2019 and, unless the Employment Period is extended, ending
in January 2021 and will have terms consistent with the foregoing and the terms
set forth on Exhibit A hereto.

 

(d)                                 Expenses.  Executive shall be reimbursed for
all reasonable business related expenses incurred by Executive at the request of
or on behalf of the Employer, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Employer.  Any expenses incurred during the Employment Period but not reimbursed
by the Employer by the end of the Employment Period, shall remain the obligation
of the Employer to so reimburse Executive.

 

2

--------------------------------------------------------------------------------



 

(e)                                  Health and Welfare Benefit Plans.  During
the Employment Period, Executive and Executive’s immediate family shall be
entitled to participate in such health and welfare benefit plans as the Employer
shall maintain from time to time for the benefit of senior executive officers of
the Employer and their families, on the terms and subject to the conditions set
forth in such plan.  Nothing in this Section shall limit the Employer’s right to
change or modify or terminate any benefit plan or program as it sees fit from
time to time in the normal course of business so long as it does so for all
senior executives of the Employer.

 

(f)                                   Vacations.  Executive shall be entitled to
paid vacations in accordance with the then regular procedures of the Employer
governing senior executive officers.

 

(g)                                  Other Benefits.  During the Employment
Period, the Employer shall provide to Executive such other benefits, as
generally made available to other senior executives of the Employer; provided
that it is acknowledged that the Employer’s Chief Executive Officer and Chairman
and President may be provided with additional benefits not made available to
Executive.

 

(h)                                 Post-Change-in-Control Compensation.  If a
Change-in-Control occurs during the Employment Period, then, unless the parties
hereto agree otherwise, for the period from the Change-in-Control through the
end of the Employment Period, in lieu of the compensation set forth in Sections
3(a)-(c) above for such period, the Employer shall pay Executive an amount (the
“Change-in-Control Period Compensation”) during such period in cash at a per
annum rate at least equal to the sum of the following: (i) Executive’s Base
Salary in effect immediately prior to the Change-in-Control (which shall be
considered Executive’s Base Salary for all periods following the
Change-in-Control for purposes of Section 7 below); (ii) the Annual Cash Bonus
earned by Executive for the fiscal year prior to the Change-in-Control (which
shall be considered Executive’s Annual Cash Bonus for all periods following the
Change-in-Control for purposes of Section 7 below); and (iii) commencing with
the first fiscal year in such period following the most recent fiscal year in
which an annual grant of LTIP Units pursuant to Section 3(c) was made, the
Time-Based Target Amount. The Change-in-Control Period Compensation shall be
payable bi-weekly in accordance with the Employer’s normal business practices.
In addition, if a Change-in-Control occurs during the Employment Period, then,
unless the parties hereto agree otherwise, the Employer shall pay Executive an
amount, concurrently with the effectiveness of a Change-in-Control, in cash
equal to (i) the average of the Annual Cash Bonuses in respect of the two most
recently completed fiscal years prior to the date of the Change-in-Control
multiplied by (ii) a fraction the numerator of which is the number of days in
the fiscal year having elapsed prior to the effective date of the
Change-in-Control and the denominator of which is 365 (the “Prorated CiC
Bonus”).

 

4.                                      Indemnification and Liability
Insurance.  The Employer agrees to indemnify Executive to the fullest extent
permitted by applicable law, as the same exists and may hereafter be amended,
from and against any and all losses, damages, claims, liabilities and expenses
asserted against, or incurred or suffered by, Executive (including the costs and
expenses of legal counsel retained by the Employer to defend Executive and
judgments, fines and amounts paid in settlement actually and reasonably incurred
by or imposed on such indemnified party) with respect to any action, suit or
proceeding, whether civil, criminal administrative or investigative
(“Proceeding”) in which Executive is made a party or threatened to be made a
party, either with regard to his entering into this Agreement with the Employer
or in his capacity as an officer or director, or former officer or director, of
the Employer, any affiliate thereof or any other entity for which he may serve
in such capacity pursuant to this Agreement or at the request of the Employer or
any of its affiliates.  To the fullest extent permitted by law, costs and
expenses incurred by Executive in defense of any Proceeding (including
attorneys’ fees) shall be paid by the Employer in

 

3

--------------------------------------------------------------------------------



 

advance of the final disposition of such litigation upon receipt by the Employer
of a written request for payment.  The Employer also agrees to secure and
maintain officers and directors liability insurance providing coverage for
Executive.  The provisions of this Section 4 shall in no way limit, and shall be
in addition to, Executive’s right to indemnification and advancement of expenses
provided under the Employer’s and its subsidiaries’ organizational documents and
any indemnification or other agreements entered into with Executive, and shall
remain in effect after this Agreement is terminated irrespective of the reasons
for termination.

 

5.                                      Employer’s Policies.  Executive agrees
to observe and comply with the reasonable rules and regulations of the Employer
as adopted by the Board and the Chief Executive Officer from time to time
regarding the performance of his duties and communicated to Executive, and to
carry out and perform orders, directions and policies communicated to him from
time to time by the Board and the Chief Executive Officer, so long as same are
otherwise consistent with this Agreement.

 

6.                                      Termination.  Executive’s employment
hereunder may be terminated under the following circumstances:

 

(a)                                 Termination by the Employer.

 

(i)                                     Death.  Executive’s employment hereunder
shall terminate upon his death.

 

(ii)                                  Disability.  If, as a result of
Executive’s incapacity due to physical or mental illness or disability,
Executive shall have been incapable of performing his duties hereunder even with
a reasonable accommodation on a full-time basis for the entire period of four
consecutive months or any one hundred and twenty (120) days in a one hundred and
eighty (180) day period, and within thirty (30) days after written Notice of
Termination (as defined in Section 6(d)) is given he shall not have returned to
the performance of his duties hereunder on a substantially full-time basis, the
Employer may terminate Executive’s employment hereunder.

 

(iii)                               Cause.  The Employer may terminate
Executive’s employment hereunder for Cause by the Chief Executive Officer of the
Employer or a majority vote of all of the members of the Board upon written
notice to Executive.  For purposes of this Agreement, “Cause” shall mean
Executive’s:  (A) being convicted of, or pleading guilty or nolo contendere to,
a felony (other than a traffic violation); (B) material breach of any of his
obligations under Sections 8(a) through 8(e) of this Agreement; (C) willful
misconduct that results in material harm to the Employer or its reputation;
(D) material fraud with regard to the Employer or any of its affiliates;
(E) willful, material violation of any reasonable written rule, regulation or
policy of the Employer applicable to senior executives and previously provided
to Executive that results in material harm to the Employer or its reputation; or
(F) willful and substantial failure to make reasonable attempts in good faith to
substantially perform his material duties pursuant to this Agreement (other than
by reason of illness or disability) (it being understood that, for this purpose,
the manner and level of Executive’s performance shall not be determined based on
the financial performance (including without limitation the performance of the
stock) of the Employer).  For clarity, no act or failure to act, on the part of
Executive shall be considered “willful,” unless done, or omitted to be done, by
him in bad faith and without reasonable belief that his action or omission was
in, or not opposed to, the best interest of the Employer, and, in addition,
conduct shall not be considered “willful” with respect to

 

4

--------------------------------------------------------------------------------



 

any action taken or not taken based on the advice of the Employer’s outside
legal counsel.

 

(iv)                              Without Cause.  Executive’s employment
hereunder may be terminated by the Employer at any time without Cause (as
defined in Section 6(a)(iii) above), by the Chief Executive Officer of the
Employer or a majority vote of all of the members of the Board upon written
notice to Executive, subject only to the severance and other payment provisions
specifically set forth in Section 7.

 

(b)                                 Termination by Executive.

 

(i)                                     Disability.  Executive may terminate his
employment hereunder for Disability within the meaning of
Section 6(a)(ii) above.

 

(ii)                                  With Good Reason.  Executive’s employment
hereunder may be terminated by Executive with Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean one or more of the following events:

 

(A)                               a material adverse change or diminution in
duties, responsibilities, status or positions with the Employer from the level
of Executive’s duties, responsibilities, status or positions as General Counsel
of a publicly traded company, except in connection with the termination of
Executive’s employment for Cause, disability, retirement or death;

 

(B)                               a failure by the Employer to pay compensation
when due in accordance with the provisions of Section 3, which failure has not
been cured within twenty (20) business days after the notice of the failure
(specifying the same) has been given by Executive to the Employer;

 

(C)                               a breach by the Employer of any provision of
this Agreement, and, unless such breach occurs following a Change-in-Control,
such breach has not been cured within thirty (30) days after notice of
noncompliance (specifying the nature of the noncompliance) has been given by
Executive to the Employer;

 

(D)                               the Employer’s requiring Executive to be based
in an office not meeting the requirements of the last sentence of Section 2(c);

 

(E)                                a reduction by the Employer in Executive’s
Base Salary to less than the minimum Base Salary set forth in Section 3(a);

 

(F)                                 the failure by the Employer to continue in
effect an equity award program or other substantially similar program under
which Executive is eligible to receive awards;

 

(G)                               a material reduction in Executive’s benefits
under any benefit plan (other than an equity award program) compared to those
currently received (other than in connection with and proportionate to the
reduction of the benefits received by all senior executives or undertaken in
order to maintain such plan in compliance with any federal, state or local law
or regulation governing benefits plans, including, but not limited to, the
Employee Retirement Income Security

 

5

--------------------------------------------------------------------------------



 

Act of 1974, which shall not constitute Good Reason for the purposes of this
Agreement); or

 

(H)                              the failure by the Employer to obtain from any
successor to the Employer an agreement to be bound by this Agreement pursuant to
Section 15 hereof, which has not been cured within thirty (30) days after the
notice of the failure (specifying the same) has been given by Executive to the
Employer, but in all events prior to the completion of a Change-in-Control
except to the extent the successor is bound by operation of law, it being
understood that failure to obtain such agreement to be bound will in no way
alter or compromise the effectiveness of this Agreement.

 

Notwithstanding anything to the contrary in this Agreement, no termination will
be deemed to be for Good Reason hereunder unless (i) Executive provides written
notice to the Employer identifying the applicable event within 90 days after
Executive becomes aware of such event(s), (ii) if a cure period applies, the
Employer fails to remedy the event within the applicable cure period following
such notice, and (iii) if a cure period applies, Executive terminates his
employment as a result of such failure to cure within 60 days after the end of
such cure period; if no cure period applies, Executive shall terminate his
employment with Good Reason on the date specified in the notice described in
(i) above, which shall be no later than 60 days from the date of the notice.

 

(iii)                               Without Good Reason.  Executive shall have
the right to terminate his employment hereunder without Good Reason, subject to
the terms and conditions of this Agreement.

 

(c)                                  Definitions.  The following terms shall be
defined as set forth below.

 

(i)                                     A “Change-in-Control” shall be deemed to
have occurred if:

 

(A)                               any Person, together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Securities
Exchange Act of 1934 (the “Exchange Act”)) of such Person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Employer representing (i) 25%
or more of either (1) the combined voting power of the Employer’s then
outstanding securities having the right to vote in an election of the Board
(“Voting Securities”) or (2) the then outstanding shares of all classes of stock
of the Employer (in either such case other than as a result of the acquisition
of securities directly from the Employer) or (ii) 49% or more of either (1) the
combined voting power of the Employer’s Voting Securities or (2) the then
outstanding shares of all classes of stock of the Employer (in either such case
whether or not as a result of the acquisition of securities directly from the
Employer); or

 

(B)                               the members of the Board at the beginning of
any consecutive 24-calendar-month period commencing on or after the date hereof
(the “Incumbent Directors”) cease for any reason other than due to death to
constitute at least a majority of the members of the Board; provided that any
director whose election, or nomination for election by the Employer’s
stockholders, was approved by a vote of at least a majority of the Incumbent
Directors, shall be deemed to be an Incumbent Director; or

 

6

--------------------------------------------------------------------------------



 

(C)                               there is consummated (1) any consolidation,
merger, reorganization or similar form of corporate transaction (“Business
Transaction”) of the Employer or any subsidiary that would result in the Voting
Securities of the Employer outstanding immediately prior to such Business
Transaction representing (either by remaining outstanding or by being converted
into voting securities of the surviving entity) less than a majority of the
total voting power of the voting securities of the surviving entity outstanding
immediately after such Business Transaction or ceasing to have the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity or (2) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) (x) of all or substantially all of the assets of the Employer, if
the shareholders of the Employer and unitholders of the Partnership taken as a
whole and considered as one class immediately before such transaction own,
immediately after consummation of such transaction, equity securities and
partnership units possessing less than a majority of the surviving or acquiring
corporation and partnership (or other acquiring entity(ies)) taken as a whole,
(y) of 50% or more of the outstanding Class A Units of the Partnership (or other
securities of the Partnership that represent the general partner’s interest in
the Partnership) to any Person (other than the Employer or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Securities Exchange Act of 1934 (the
“Exchange Act”)) of such Person, or (z) which results in neither the Employer
nor any of its subsidiaries acting as the sole general partner of the
Partnership under the Delaware Revised Uniform Limited Partnership Act, 6 Del.
C. §17-101, et seq; or

 

(D)                               the stockholders of the Employer shall approve
any plan or proposal for the liquidation or dissolution of the Employer.

 

Notwithstanding the foregoing, a “Change-in-Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A)(i) (but for the avoidance of
doubt, without limiting Executive’s rights in connection with clause (A)(ii)),
solely as the result of an acquisition of securities by the Employer which, by
reducing the number of shares of stock or other Voting Securities outstanding,
increases (x) the proportionate number of shares of stock of the Employer
beneficially owned by any Person to 25% or more of the shares of stock then
outstanding or (y) the proportionate voting power represented by the Voting
Securities beneficially owned by any Person to 25% or more of the combined
voting power of all then outstanding Voting Securities; provided, however, that
if any Person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional stock of the Employer or other
Voting Securities (other than pursuant to a share split, stock dividend, or
similar transaction), then a “Change-in-Control” shall be deemed to have
occurred for purposes of the foregoing clause (A)(i).

 

(ii)                                  “Person” shall have the meaning used in
Sections 13(d) and 14(d) of the Exchange Act; provided however, that the term
“Person” shall not include (A) Executive or (B) the Employer, any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan of the Employer or any of its
subsidiaries.  In addition, no Change-in-Control shall be deemed to have
occurred under clause (i)(A) above by virtue of a “group” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) becoming a beneficial owner as
described in such clause, if

 

7

--------------------------------------------------------------------------------



 

any individual or entity described in clause (A) or (B) of the foregoing
sentence is a member of such group.

 

(d)                                 Notice of Termination.  Any termination of
Executive’s employment by the Employer or by Executive (other than on account of
death) shall be communicated by written Notice of Termination to the other party
hereto in accordance with Section 11 of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and, as
applicable, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.  Executive’s employment shall terminate as of the
effective date set forth in the Notice of Termination (the “Termination Date”).
Upon any Termination Date, at the request of the Board, Executive agrees to
resign from any positions then held by Executive with the Employer and any of
its subsidiaries.

 

7.                                      Compensation Upon Termination;
Change-in-Control.

 

(a)                                 Termination By Employer Without Cause or By
Executive With Good Reason.  If, during the Employment Period (i) Executive is
terminated by the Employer without Cause pursuant to Section 6(a)(iv) above, or
(ii) Executive shall terminate his employment hereunder with Good Reason
pursuant to Section (6)(b)(ii) above, then the Employment Period shall terminate
as of the Termination Date, Executive shall be entitled to receive his earned
and accrued but unpaid Base Salary on the Termination Date, and Executive shall
also be entitled to the following payments and benefits in lieu of any further
compensation for periods subsequent to the Termination Date, subject, in the
case of the following items, to (1) Executive’s execution of a mutual release
agreement with the Employer in the form attached as Exhibit B hereto (the
“Release Agreement”), which the Employer shall execute within five (5) business
days after such execution by Executive, and (2) the effectiveness and
irrevocability of the Release Agreement with respect to Executive within thirty
(30) days after the Termination Date (with the 30th day after the Termination
Date being referred to herein as the “Payment Date”):

 

(i)                                     On the Payment Date, Executive shall
receive a prorated cash payment equal to (A) the average of the Annual Cash
Bonuses earned by Executive in respect of the two most recently completed fiscal
years multiplied by (B) a fraction, the numerator of which is the number of days
in the fiscal year in which Executive’s employment terminates through the
Termination Date (and the number of days in the prior fiscal year, in the event
that Executive’s Annual Cash Bonus for such year had not been determined as of
the Termination Date) and the denominator of which is 365 (the “Prorated
Bonus”); provided that the Prorated Bonus shall not be paid if a
Change-in-Control occurs during the Employment Period prior to the Termination
Date to avoid duplication of payment with the Prorated CiC Bonus and
Change-in-Control Period Compensation.

 

(ii)                                  Executive shall receive as severance pay,
in a single payment on the Payment Date, an amount in cash equal to (A) the sum
of (I) Executive’s Base Salary in effect and (II) the average of the Annual Cash
Bonuses earned by Executive in respect of the two most recently completed fiscal
years (the sum of (I) and (II) being referred to as the “Annual Compensation
Amount”) and (B) an amount equal to (I) if the Termination Date occurs before
the annual grant of LTIP Units in January 2020 pursuant to Section 3(c), two
(2) times the Time-Based Target Amount, (II) if the Termination Date occurs
after the annual grant of LTIP Units in January 2020 and before the annual grant
of LTIP Units in January 2021 pursuant to Section 3(c), the Time-Based Target
Amount or (III) otherwise, zero; provided that such amount shall be reduced by
the amount of any

 

8

--------------------------------------------------------------------------------



 

Change-in-Control Period Compensation paid pursuant to clause (iii) of the
definition of such term pursuant to Section 3(h) (such amount, as reduced if
applicable, the “Time-Based Severance Amount”).

 

(iii)                               the Employer shall pay the monthly employer
contribution costs of continued group health, dental and vision plan insurance
coverage for Executive and his dependents under the plans and programs in which
Executive participated immediately prior to the Termination Date, or plans and
programs maintained by the Employer in replacement thereof in which the senior
executives of the Employer are eligible to participate, for a period of twelve
(12) months following the Termination Date.  If the payment of any COBRA or
health insurance premiums by the Employer on behalf of Executive as described
herein would otherwise violate any applicable nondiscrimination rules or cause
the reimbursement of claims to be taxable under the Patient Protection and
Affordable Care Act of 2010, together with the Health Care and Education
Reconciliation Act of 2010 (collectively, the “Act”) or Section 105(h) of the
Internal Revenue Code of 1986, as amended (the “Code”), the Employer shall in
lieu thereof provide to Executive a taxable lump-sum payment in an amount equal
to the sum of the monthly (or then remaining) COBRA premiums that Executive
would be required to pay to maintain Executive’s group health insurance coverage
in effect on the Termination Date for the remaining portion of the twelve (12)
month period described above.

 

(iv)                              Any unvested shares of restricted stock,
restricted stock units, LTIP Units or other equity-based awards (i.e., shares,
units or other awards then still subject to restrictions under the applicable
award agreement) granted to Executive by the Employer or the Partnership, other
than any awards that are or, at grant, were subject to performance-based vesting
conditions beyond continued employment (“Performance-Based Awards”), shall not
be forfeited on the Termination Date and shall become vested (i.e., free from
such restrictions), and any unexercisable or unvested stock options or Class O
LTIP Units granted to Executive by the Employer or the Partnership shall not be
forfeited on the Termination Date and shall become vested and exercisable, on
the Payment Date.  Any unexercised stock options or Class O LTIP Units granted
to Executive by the Employer or the Partnership shall remain exercisable until
the second January 1 to follow the Termination Date or, if earlier, the
expiration of the initial applicable term stated at the time of the grant.  Any
Performance-Based Awards shall be governed by their terms as in effect from time
to time.

 

(v)                                 In the event such termination occurs in
connection with or within eighteen (18) months after a Change-in-Control, then,
in addition to the payments and benefits set forth above (or, as specifically
cited below, in lieu of such payments and benefits): (A) in lieu of the
severance payment set forth in Section 7(a)(ii), Executive shall receive as
severance pay, in a single payment on the Payment Date, an amount in cash equal
to (I) two (2) times the Annual Compensation Amount and (II) the Time-Based
Severance Amount; (B) the insurance coverage or payments provided for in
Section 7(a)(iii) above shall be extended from twelve (12) months to twenty-four
(24) months; (C) neither Executive nor the Employer shall be required to execute
the Release Agreement; and (D) if such Change-in-Control also constitutes a
“change in the ownership” of the Employer, a “change in the effective control”
of the Employer or a “change in ownership of a substantial portion of the
assets” of the Employer, each within the meaning of Section 409A of the Code,
and the regulations promulgated thereunder, then the Payment Date shall occur on
the Termination Date.

 

9

--------------------------------------------------------------------------------



 

Other than as may be provided under Section 4, Section 8, Section 19 or
Section 20 or as expressly provided in this Section 7(a) or Section 7(e), the
Employer shall have no further obligations hereunder following such termination.

 

(b)                                 Termination By the Employer For Cause or By
Executive Without Good Reason.  If, during the Employment Period, (i) Executive
is terminated by the Employer for Cause pursuant to Section 6(a)(iii) above, or
(ii) Executive voluntarily terminates his employment hereunder without Good
Reason pursuant to Section 6(b)(iii) above, then the Employment Period shall
terminate as of the Termination Date and Executive shall be entitled to receive
his earned and accrued but unpaid Base Salary on the Termination Date, but, for
avoidance of doubt, shall not be entitled to any annual cash bonus for the year
in which the termination occurs, severance payment, continuation of benefits or
acceleration of vesting or extension of exercise period of any equity awards,
except as otherwise provided in the documentation applicable to such equity
awards.  Other than as may be provided under Section 4, Section 8, Section 19 or
Section 20 or as expressly provided in this Section 7(b) or Section 7(e), the
Employer shall have no further obligations hereunder following such termination.

 

(c)                                  Termination by Reason of Death.     If
Executive’s employment terminates due to his death during the Employment Period,
Executive’s estate (or a beneficiary designated by Executive in writing prior to
his death) shall be entitled to the following payments and benefits:

 

(i)                                     Within thirty (30) days after the
Termination Date, Executive’s estate (or a beneficiary designated by Executive
in writing prior to his death) shall receive an amount equal to (A) any earned
and accrued but unpaid Base Salary and (B) an amount in cash equal to (I) the
Prorated Bonus and (II) if the Termination Date occurs before the annual grant
of LTIP Units in January 2021 pursuant to Section 3(c), an amount equal to
(a) the Time-Based Target Amount multiplied by (b) a fraction, the numerator of
which is the number of days in the fiscal year having elapsed prior to the
Termination Date and the denominator of which is 365 (or, in the event a
Change-in-Control occurred prior to the annual grant of LTIP Units pursuant to
Section 3(c) in January of the year of the Termination Date, the lesser of 1 or
the fraction of a year from the Termination Date to December 31, 2021) (the
“Prorated Time-Based Amount”); provided that the Prorated Bonus shall not be
paid if a Change-in-Control occurs during the Employment Period prior to the
Termination Date to avoid duplication of payment with the Prorated CiC Bonus and
Change-in-Control Period Compensation.

 

(ii)                                  Any unvested shares of restricted stock,
restricted stock units, LTIP Units or other equity-based awards (i.e., shares,
units or other awards then still subject to restrictions under the applicable
award agreement) granted to Executive by the Employer or the Partnership, other
than any Performance-Based Awards, shall not be forfeited and shall become
vested (i.e., free from such restrictions), and any unexercisable or unvested
stock options or Class O LTIP Units granted to Executive by the Employer or the
Partnership shall not be forfeited and shall become vested and exercisable on
the date of Executive’s termination due to his death for the benefit of
Executive’s estate (or a beneficiary designated by Executive in writing prior to
his death).  Any vested unexercised stock options or Class O LTIP Units granted
to Executive by the Employer or the Partnership shall remain vested and
exercisable until the earlier of (A) the date on which the term of such stock
options otherwise would have expired, or (B) the second January 1 after the date
of Executive’s termination due to his death. Any Performance-based Awards shall
be governed by their terms as in effect from time to time.

 

10

--------------------------------------------------------------------------------



 

Other than as may be provided under Section 4, Section 8, Section 19, or
Section 20 or as expressly provided in this Section 7(c) or Section 7(e), the
Employer shall have no further obligations hereunder following such termination.

 

(d)                                 Termination by Reason of Disability.  In the
event that Executive’s employment terminates during the Employment Period due to
his disability as defined in Section 6(a)(ii) above, Executive shall be entitled
to receive his earned and accrued but unpaid Base Salary on the Termination Date
and Executive shall be entitled to the following payments and benefits in lieu
of any further compensation for periods subsequent to the Termination Date,
subject to (1) Executive’s execution of the Release Agreement, which Release
Agreement the Employer shall execute within five (5) business days after such
execution by Executive, and (2) the effectiveness and irrevocability of the
Release Agreement with respect to Executive within thirty (30) days after the
Termination Date:

 

(i)                                     On the Payment Date, Executive shall
receive an amount equal to (A) any earned and accrued but unpaid Base Salary and
(B) the Prorated Bonus and the Prorated Time-Based Amount; provided that the
Prorated Bonus shall not be paid if a Change-in-Control occurs during the
Employment Period prior to the Termination Date to avoid duplication of payment
with the Prorated CiC Bonus and Change-in-Control Period Compensation.

 

(ii)                                  Executive shall receive as severance pay,
in a single payment on the Payment Date, an amount in cash equal to the sum of
the Annual Compensation Amount.

 

(iii)                               The Employer shall provide the insurance
coverage or make the payments described in Section 7(a)(iii) above for a period
of thirty-six (36) months after the Termination Date.

 

(iv)                              Any unvested shares of restricted stock,
restricted stock units, LTIP Units or other equity-based awards (i.e., shares,
units or other awards then still subject to restrictions under the applicable
award agreement) granted to Executive by the Employer or the Partnership, other
than any Performance-Based Awards, shall become vested on the Termination Date.
Furthermore, any vested unexercised stock options or Class O LTIP Units granted
to Executive by the Employer or the Partnership shall remain vested and
exercisable until the earlier of (A) the date on which the term of such stock
options or Class O LTIP Units otherwise would have expired, or (B) the second
January 1 after the Termination Date. Any Performance-Based Awards shall be
governed by their terms as in effect from time to time.

 

Other than as may be provided under Section 4, Section 8, Section 19 or
Section 20 or as expressly provided in this Section 7(d) or Section 7(e), the
Employer shall have no further obligations hereunder following such termination.

 

(e)                                  Notwithstanding any of the foregoing
provisions to the contrary and without regard to any release requirement,
Executive (or his estate, as applicable) shall be entitled to (i) receive
payment for any already accrued but unused vacation days and any unreimbursed
expenses already incurred on behalf of the Employer (to the extent consistent
with the Employer’s expense reimbursement policies absent a termination),
(ii) retain any already vested stock options or any other already vested
equity-based compensation or deferred compensation (subject, in each case, to
the terms of the underlying option or equity award agreement and plan
(including, without limitation, any provision of an option providing for its
expiration upon or

 

11

--------------------------------------------------------------------------------



 

within a certain number of days following termination) or deferred compensation
agreement), (iii) retain all rights Executive has to obtain advancement of
expenses, contribution or indemnification from the Employer and its affiliates
pursuant to this Agreement, any other contract, the Employer’s and its
affiliates’ charter and by-laws or similar organizational documents or
otherwise, and (iv) retain any vested benefits and rights in any employee
benefit plans (including 401(k) plans) in which he participated during his
employment, in the case of each of (i)-(iv) above, as of the Termination Date. 
Nothing in this Section 7 shall be construed to limit any rights Executive may
have to elect to continue his health coverage pursuant to 29 U.S.C. § 1161 et
seq. (commonly known as “COBRA”).

 

(f)                                   Executive will not be required to seek
other employment or attempt to reduce any payments due to Executive under this
Section 7, and any compensation (in whatever form) earned by Executive from any
subsequent employment will not be offset or reduce the Employer’s obligations
under this Section 7 following Executive’s termination.  The Employer’s
obligation to pay Executive any payments under this Section 7 will not be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Employer or any of its affiliates.

 

(g)                                  For the avoidance of doubt, notwithstanding
anything herein to the contrary, termination of Executive’s employment upon or
after the expiration of the Employment Period will not entitle Executive to any
of the benefits set forth in this Section 7.

 

8.                                      Confidentiality; Prohibited Activities. 
Executive and the Employer recognize that due to the nature of his employment
and relationship with the Employer, Executive has access to and develops
confidential business information, proprietary information, and trade secrets
relating to the business and operations of the Employer.  Executive acknowledges
that (i) such information is valuable to the business of the Employer,
(ii) subject to limited exceptions described herein, disclosure of such
information to any person or entity other than the Employer would cause
irreparable damage to the Employer, (iii) the principal businesses of the
Employer is the Business (as defined below) and (iv) the Employer is one of the
limited number of persons who have developed a business such as the Business. 
For purposes of this Agreement, the “Business” means the acquisition,
development, management, leasing or financing of (A) any office real estate
property, including without limitation the origination of first-mortgage and
mezzanine debt or preferred equity financing for real estate projects throughout
the New York City metropolitan area or, as of any particular date, any other
metropolitan area in which the Employer was significantly engaged in any such
activities within the prior twelve (12) months (measured as at least five
percent (5%) of the Employer’s revenues on a trailing 12-month basis), and
(B) any multi-family residential or retail real estate property located inside
the borough of Manhattan with a value of at least $25,000,000. Executive further
acknowledges that his duties for the Employer include the duty to develop and
maintain client, customer, employee, and other business relationships on behalf
of the Employer; and that access to and development of those close business
relationships for the Employer render his services special, unique and
extraordinary.  In recognition that the goodwill and business relationships
described herein are valuable to the Employer, and that loss of or damage to
those relationships would destroy or diminish the value of the Employer, and in
consideration of the compensation (including severance) arrangements hereunder,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged by Executive, Executive agrees as follows:

 

(a)                                 Confidentiality.  During the term of this
Agreement (including any extensions), and at all times thereafter, Executive
shall maintain the confidentiality of all confidential or proprietary
information of the Employer (“Confidential Information”), and, except (i) in 
furtherance of the Business, (ii) in the performance of his duties, (iii) as
directed or authorized by the Employer, (iv) as specifically required by law or
by court order, (v) to enforce or defend Executive’s rights under this Agreement
or as a part of or in any arbitration or litigation that

 

12

--------------------------------------------------------------------------------



 

involves Executive, on the one hand, and/or any of the Employer or any of its
affiliates, on the other hand, or otherwise, or (vi) for disclosure to
Executive’s advisors on a confidential basis, he shall not directly or
indirectly disclose any such Confidential Information to any third party.  For
purposes of this Agreement, “Confidential Information” includes, without
limitation:  client or customer lists, identities, contacts, business and
financial information (excluding those of Executive prior to employment with
Employer); investment strategies; pricing information or policies, fees or
commission arrangements of the Employer; marketing plans, projections,
presentations or strategies of the Employer; financial and budget information of
the Employer; new personnel acquisition plans; and all other proprietary
business related information which has not been publicly disclosed by the
Employer.  This restriction shall apply regardless of whether such Confidential
Information is in written, graphic, recorded, photographic, data or any
machine-readable form or is orally conveyed to, or memorized by, Executive. 
Notwithstanding anything herein to the contrary, Confidential Information shall
not be deemed to include information that (w) is or becomes generally available
to the public other than as a result of a prohibited disclosure by Executive or
at Executive’s direction or by any other person who directly or indirectly
receives such information from Executive, (x) is or becomes available to
Executive on a non-confidential basis from a source which is entitled to
disclose it to Executive, (y) is previously known by Executive prior to his
receipt of such information from the Employer, or (z) is information that is
required to be disclosed in order to comply with any applicable law or court
order. For the avoidance of doubt, Section 8(a) shall not interfere with
Executive’s rights to retain copies of any documents or data relating to
Executive’s compensation and benefits (including, without limitation, copies of
this Agreement, and side letters and any documents relating to any of
Executive’s equity-based award rights or other compensation and benefits) and/or
discuss the same with Executive’s immediate family or advisors on a confidential
basis.  In addition, nothing in this Agreement shall be interpreted or applied
to prohibit Executive from disclosing matters that are protected under any
applicable whistleblower laws, including reporting possible violations of laws
or regulations, or responding to inquiries from, or testifying before, any
governmental agency or self-regulating authority, all without notice to or
consent from the Employer. Additionally, Executive is hereby notified that the
immunity provisions in Section 1833 of title 18 of the United States Code
provide that an individual cannot be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that is
made (1) in confidence to federal, state or local government officials, either
directly or indirectly, or to an attorney, and is solely for the purpose of
reporting or investigating a suspected violation of the law, (2) under seal in a
complaint or other document filed in a lawsuit or other proceeding, or (3) to
Executive’s attorney in connection with a lawsuit for retaliation for reporting
a suspected violation of law (and the trade secret may be used in the court
proceedings for such lawsuit) as long as any document containing the trade
secret is filed under seal and the trade secret is not disclosed except pursuant
to court order.

 

(b)                                 Prohibited Activities.  Because Executive’s
services to the Employer are essential and because Executive has access to the
Employer’s Confidential Information, Executive covenants and agrees that, so
long as the Employer has not materially breached its obligations to Executive
under this Agreement (or, in the event such breach has occurred, the Employer
has cured such breach within sixty (60) days of Executive providing the Employer
with written notice of such breach, or such breach only occurred following a
material breach by Executive of his obligations under this Agreement):

 

(i)                                     during the Employment Period, any period
thereafter during which Executive remains employed by the Employer and for the
Non-Compete Period (as defined below), Executive will not, anywhere in the
United States, without the prior written consent of the Board which shall
include the unanimous consent of the Directors

 

13

--------------------------------------------------------------------------------



 

other than any other officer of the Employer, directly or indirectly
(individually, or through or on behalf of another entity as owner, partner,
agent, employee, consultant, or in any other capacity), engage, participate or
assist, as an owner, partner, employee, consultant, director, officer, trustee
or agent, in any element of the Business, subject, however, to
Section 8(c) below; and

 

(ii)                                  during the Employment Period, any period
thereafter during which Executive remains employed by the Employer and (x) in
the case of clause (A) below, the 18-month period following the termination of
Executive by either party for any reason (including upon or after the scheduled
expiration of the term of this Agreement (including any extensions)) other than
a termination in connection with or within eighteen (18) months after a
Change-in-Control that constitutes a termination either by the Employer without
Cause or by Executive with Good Reason, or (y) the one-year period following
such termination in the case of clause (B) below, Executive will not, without
the prior written consent of the Board which shall include the unanimous consent
of the Directors who are not officers of the Employer, directly or indirectly
(individually, or through or on behalf of another entity as owner, partner,
agent, employee, consultant, or in any other capacity), (A) solicit, encourage,
or engage in any activity to induce any employee of the Employer to terminate
employment with the Employer, or to become employed by, or to enter into a
business relationship with, any other person or entity, except to the extent
that any such solicitation, encouragement or engagement is directly in
furtherance of the performance of Executive’s duties to the Employer as set
forth in this Agreement or (B) solicit, encourage, or engage in any activity to
induce any prospective party to a transaction with the Employer (including,
without limitation, potential purchases, sales or leases of real estate assets)
that is under agreement, negotiation or active consideration by the Employer to
not enter into or complete such transaction with the Employer (or to only do so
on terms less favorable to the Employer than otherwise would have been
obtained); provided that, following the termination of Executive, this clause
(B) shall only apply to transactions that were under agreement, negotiation or
active consideration by the Employer during the six-month period prior to such
termination.  For purposes of this subsection, the term “employee” means any
individual who is an employee of or exclusive consultant to the Employer (or any
affiliate) during the six-month period prior to Executive’s last day of
employment.

 

Section 8(b)(ii) shall not be construed to restrict or limit (i) general
employee-related advertising not targeted at employees of the Employer,
(ii) Executive’s ability to provide employment references regarding particular
individuals upon request, (iii) Executive’s responding to a request from any
former employee of the Employer or any of its affiliates for advice on
employment matters or (iv) actions taken by any third party with which Executive
is associated if Executive is not personally involved in any manner in the
matter and has not identified such employee or prospective party for
solicitation, hiring or inducement.

 

For purposes of this Agreement, the “Non-Compete Period” means the 6-month
period following the termination of Executive by either party for any reason,
unless Executive’s employment is terminated upon or after the expiration of the
Employment Period without any early termination under Section 6, in which case
the Non-Compete Period shall not extend beyond such termination.

 

(c)                                  Other Investments/Activities. 
Notwithstanding anything contained herein to the contrary, Executive is not
prohibited by this Section 8 from (i) engaging in any activities permitted under
Section 2(b); (ii) being employed by or providing services to an entity if a

 

14

--------------------------------------------------------------------------------



 

subsidiary, division, unit or other affiliate of such entity engages in the
Business, so long as Executive does not have oversight of, is not involved in
and does not participate in any way in the operations, activities or business of
such subsidiary, division, unit or other affiliate (including, without
limitation, oversight, participation, communications or other involvement in any
manner in strategic planning or decision-making relating to such operations,
activities or business); or (iii) making investments (A) expressly disclosed to
the Employer in writing before the date hereof; (B) solely for investment
purposes and without participating in the business in which the investments are
made, in any entity that engages, directly or indirectly, in the acquisition,
development, construction, operation, management, financing or leasing of office
real estate properties, regardless of where they are located, if (x) Executive’s
aggregate investment in each such entity constitutes less than five percent (5%)
of the equity ownership of such entity, (y) the investment in the entity is in
securities traded on any national securities exchange or limited partnership (or
similar equity interests) in a private fund, and (z) Executive is not a
controlling person of, or a member of a group which controls, such entity; or
(C) if the investment is made in (1) assets other than Competing Properties
(including, without limitation, multi-family residential or retail real estate
properties located outside of New York City) or (2) any entity other than one
that is engaged, directly or indirectly, in the acquisition, development,
construction, operation, management, financing or leasing of Competing
Properties.  For purposes of this Agreement, a “Competing Property” means: 
(i) an office real estate property located outside of New York City, unless the
property (A) is not an appropriate investment opportunity for the Employer (as
determined by the Board in good faith), (B) is not directly competitive with the
Business of the Employer and (C) has a fair market value at the time Executive’s
investment is made of less than $25,000,000, (ii) an office real estate property
located in New York City or (iii) a multi-family residential or retail real
estate property located in Manhattan having a fair market at the time
Executive’s investment is made of more than $25,000,000.

 

(d)                                 Employer Property.  Executive acknowledges
that all originals and copies of materials, records and documents generated by
him or coming into his possession during his employment by the Employer are the
sole property of the Employer (“Employer Property”).  During his employment, and
at all times thereafter, Executive shall not remove, or cause to be removed,
from the premises of the Employer, copies of any record, file, memorandum,
document, computer related information or equipment, or any other item relating
to the business of the Employer, except as required by law or legal process or
in furtherance of his duties under this Agreement.  When Executive terminates
his employment with the Employer, upon request by the Employer, Executive shall
promptly deliver to the Employer all originals and copies of Employer Property
in his possession or control and shall not retain any tangible (whether written
or electronic, but excluding unaccessed electronic backup copies) originals or
copies in any form, except that Executive may retain copies (in any form) of his
Rolodex, address book and similar contact information.  For the avoidance of
doubt, Section 8(d) shall not interfere with Executive’s rights to retain copies
of any documents or data (in any form) relating to Executive’s compensation and
benefits (including, without limitation, copies of this Agreement, and side
letters and any documents relating to any of Executive’s equity-based award
rights or other compensation and benefits) and/or discuss the same with
Executive’s advisors or immediate family (in each case, on a confidential
basis).

 

(e)                                  No Disparagement.  For one (1) year
following termination of Executive’s employment for any reason, Executive shall
not intentionally disclose or cause to be disclosed any negative, adverse or
derogatory comments or information about (i) the Employer and its parent,
affiliates or subsidiaries, if any; (ii) any product or service provided by the
Employer and its parent, affiliates or subsidiaries, if any; or (iii) the
Employer’s and its parent’s, affiliates’ or subsidiaries’ prospects for the
future.  For one (1) year following termination of Executive’s

 

15

--------------------------------------------------------------------------------



 

employment for any reason, the Employer shall not disclose or cause to be
disclosed any negative, adverse or derogatory comments or information (whether
of a professional or personal nature) about Executive.  Nothing in this
Section shall prohibit either the Employer or Executive from (v) testifying
truthfully in any legal or administrative proceeding or otherwise truthfully
responding to any other request for information or testimony that Executive is
legally required to respond to, (w) making any truthful statement to the extent
necessary to rebut any untrue public statements made by another party,
(x) making any legally required disclosures, and/or discussing any of the above
with the Employer’s legal advisors or Executive’s legal advisors on a
confidential basis, or (y) making any statement as part of or in any arbitration
or court proceeding that involves Executive, on the one hand, and/or any of the
Employer or any of its affiliates, on the other hand.

 

(f)                                   Remedies.  Executive declares that the
foregoing limitations in Sections 8(a) through 8(e) above are reasonable and
necessary for the adequate protection of the business and the goodwill of the
Employer.  If any restriction contained in this Section 8 shall be deemed to be
invalid, illegal or unenforceable by reason of the extent, duration or scope
thereof, or otherwise, then the court making such determination shall have the
right to reduce such extent, duration, scope, or other provisions hereof to make
the restriction consistent with applicable law, and in its reduced form such
restriction shall then be enforceable in the manner contemplated hereby.  In the
event that Executive breaches any of the promises contained in this Section 8,
Executive acknowledges that the Employer’s remedy at law for damages will be
inadequate and that the Employer  may be entitled to specific performance, a
temporary restraining order or preliminary injunction to prevent Executive’s
prospective or continuing breach and to maintain the status quo.  The existence
of this right to injunctive relief, or other equitable relief, or the Employer’s
exercise of any of these rights, shall not limit any other rights or remedies
the Employer may have in law or in equity, including, without limitation, the
right to arbitration contained in Section 9 hereof and the right to compensatory
and monetary damages.  Executive and the Employer hereby agree to waive his and
its right to a jury trial with respect to any action commenced to enforce the
terms of this Agreement.  Executive shall have remedies comparable to those of
the Employer as set forth above in this Section 8(f) if the Employer breaches
Section 8(e).

 

(g)                                  Transition.  Regardless of the reason for
his departure from the Employer, Executive agrees that at the Employer’s sole
costs and expense, for a period of not more than thirty (30) days after
termination of Executive, he shall take all steps reasonably requested by the
Employer to effect a successful transition of client and customer relationships
to the person or persons designated by the Employer, subject to Executive’s
obligations to his new employer.

 

(h)                                 Cooperation with Respect to Litigation. 
During the Employment Period and at all times thereafter, Executive agrees to
give prompt written notice to the Employer of any formally asserted written
claim relating to the Employer and to cooperate, in good faith, with the
Employer in connection with any and all pending, potential or future claims,
investigations or actions which directly or indirectly relate to any action,
event or activity about which Executive has or is reasonably believed by the
Employer to have direct material knowledge in connection with or as a result of
his employment by the Employer hereunder, provided that Executive is not waiving
any legal rights he may have. Such cooperation will include all assistance that
the Employer, its counsel or its representatives may reasonably request,
including reviewing documents, meeting with counsel, providing factual
information and material, and appearing or testifying as a witness; provided,
however, that the Employer will reimburse Executive for all reasonable expenses,
including travel, lodging and meals, and reasonable legal fees and expenses
(except to the extent that legal representation is provided by the Employer at
the Employer’s expense) incurred by him in fulfilling his obligations under this
Section 8(h) and, except as may

 

16

--------------------------------------------------------------------------------



 

be required by law or by court order, should Executive then be employed by an
entity other than the Employer, such cooperation will not materially interfere
with Executive’s then current employment or his efforts to obtain new
employment.  In addition, for all time that Executive reasonably expends at the
request of the Employer in cooperating with the Employer pursuant to this
Section 8(h) when Executive is no longer employed by the Employer, the Employer
shall compensate Executive at a per diem rate equal to the sum of (A) Base
Salary in Executive’s last fiscal year of employment during the Employment
Period plus (B) Executive’s actual Annual Cash Bonus for the last full fiscal
year of employment during the Employment Period for which such a bonus was
determined, divided by 220; provided that Executive’s right to such compensation
shall not apply to time spent in activities that could have been compelled
pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials.

 

(i)                                     Survival.  The provisions of this
Section 8 and any other provisions relating to the enforcement thereof shall
survive termination of Executive’s employment.

 

9.                                      Arbitration.  Any controversy or claim
arising out of or relating to this Agreement or the breach of this Agreement
(other than a controversy or claim arising under Section 8, to the extent
necessary for the Employer (or its affiliates, where applicable) to avail itself
of the rights and remedies referred to in Section 8(f)) that is not resolved by
Executive and the Employer (or its affiliates, where applicable) shall be
submitted to binding arbitration by the American Arbitration Association in New
York, New York in accordance with New York law and the Commercial Arbitration
Rules (the “Rules”) of the American Arbitration Association (the “AAA”), and a
neutral arbitrator will selected in a manner consistent with such Rules.  Such
arbitration shall be confidential and private and conducted in accordance with
the Rules. Any such arbitration proceeding shall take place in New York City
before a single arbitrator (rather than a panel of arbitrators).  Each party
shall bear its respective costs (including attorney’s fees, and there shall be
no award of attorney’s fees. Judgment upon the final award(s) rendered by such
arbitrator, after giving effect to the AAA internal appeals process, may be
entered in any court having jurisdiction thereof. The determination of the
arbitrator shall be conclusive and binding on the Employer (or its affiliates,
where applicable) and Executive.

 

10.                               Conflicting Agreements.  Executive hereby
represents and warrants that the execution of this Agreement and the performance
of his obligations hereunder will not breach or be in conflict with any other
agreement to which he is a party or is bound, and that he is not now subject to
any covenants against competition or similar covenants which would affect the
performance of his obligations hereunder.

 

11.                               Notices.  All notices or other communications
required or permitted to be given hereunder shall be in writing and shall be
delivered by hand and or sent by email (with electronic return receipt) or sent,
postage prepaid, by registered or certified mail or overnight courier service
and shall be deemed given when so delivered by hand, if emailed, the same day as
it is sent if during normal business hours (or if not, then the next business
day), or if mailed, three (3) days after mailing (one (1) business day in the
case of express mail or overnight courier service), as follows:

 

(a)                                 if to Executive:

 

Andrew Levine, at the address shown on the execution page hereof.

 

17

--------------------------------------------------------------------------------



 

(b)                                 if to the Employer:

 

SL Green Realty Corp.
420 Lexington Avenue
New York, New York 10170

Attn:  Chief Executive Officer

 

With a copy to:

 

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

Attention: Daniel P. Adams

Email: dadams@goodwinlaw.com

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 

12.                               Amendments.  No amendment or modification of
this Agreement shall be effective unless it shall be in writing and signed by
the parties hereto. No waiver of rights under this Agreement shall be effective
against any party hereto unless in writing and signed by such party.

 

13.                               Severability.  If any provision of this
Agreement (or any portion thereof) or the application of any such provision (or
any portion thereof) to any person or circumstances shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof (or the remaining portion hereof) or the application of such
provision to any other persons or circumstances.

 

14.                               Withholding.  The Employer shall be entitled
to withhold from any payments or deemed payments any amount of tax withholding
it determines to be required by law.

 

15.                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of both parties and their respective
successors and assigns, including any corporation with which or into which the
Employer may be merged or which may succeed to its assets or business, provided,
however, that the obligations of Executive are personal and shall not be
assigned by him.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal and legal representatives, executors,
administrators, assigns, heirs, distributees, devisees and legatees.

 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more such  counterparts have
been signed by each of the parties and  delivered to the other party.

 

17.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to agreements made and to be performed entirely within  such State,
without regard to the conflicts of law principles of such State.

 

18.                               Choice of Venue.  Subject to the provisions of
Section 9, Executive and the Employer each agree to submit to the jurisdiction
of the United States District Court for the Southern District of New York or the
Supreme Court of the State of New York, New York County, for the purpose of any
action to enforce any of the terms of this Agreement.

 

18

--------------------------------------------------------------------------------



 

19.                               Parachutes.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if all or any portion of the payments and benefits provided under
this Agreement (including without limitation any accelerated vesting and any
other payment or benefit received in connection with a Change-in-Control or the
termination of Executive’s employment), or any other payments and benefits which
Executive receives or is entitled to receive under any plan, program,
arrangement or other agreement, whether from the Employer or an affiliate of the
Employer, or any combination of the foregoing, would constitute an excess
“parachute payment” within the meaning of Section 280G of the Code (whether or
not under an existing plan, arrangement or other agreement) (each such parachute
payment, a “Parachute Payment”), and would result in the imposition on Executive
of an excise tax under Section 4999 of the Code or any successor thereto, then
the following provisions shall apply:

 

(i)                                     If the Parachute Payments, reduced by
the sum of (1) the Excise Tax and (2) the total of the federal, state, and local
income and employment taxes payable by Executive on the amount of the Parachute
Payments which is in excess of the Threshold Amount, are greater than or equal
to the Threshold Amount, Executive shall be entitled to the full benefits
payable under this Agreement.

 

(ii)                                  If the Threshold Amount is less than
(x) the Parachute Payments, but greater than (y) the Parachute Payments reduced
by the sum of (1) the Excise Tax and (2) the total of the federal, state, and
local income and employment taxes on the amount of the Parachute Payments which
is in excess of the Threshold Amount, then the Parachute Payments shall be
reduced (but not below zero) to the extent necessary so that the Parachute
Payment shall not exceed the Threshold Amount.  In such event, the Parachute
Payments shall be reduced in the following order, in each case, in reverse
chronological order beginning with the Parachute Payments that are to be paid
the furthest in time from consummation of the transaction that is subject to
Section 280G of the Code:  (1) cash payments not subject to Section 409A of the
Code; (2) cash payments subject to Section 409A of the Code; (3) equity-based
payments and acceleration; and (4) non-cash forms of benefits; provided that in
the case of all the foregoing Parachute Payments all amounts or payments that
are not subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or
(c) shall be reduced before any amounts that are subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

 

(b)                                 For the purposes of this Section 19,
“Threshold Amount” shall mean three times Executive’s “base amount” within the
meaning of Section 280G(b)(3) of the Code and the regulations promulgated
thereunder less one dollar ($1.00); and “Excise Tax” shall mean the excise tax
imposed by Section 4999 of the Code, and any interest or penalties incurred by
Executive with respect to such excise tax.

 

(c)                                  The determination as to which of the
alternative provisions of Section 19(a) shall apply to Executive shall be made
by a certified public accounting firm of national reputation reasonably selected
by the Employer and approved of by Executive, with such approval not to be
unreasonably withheld (the “Accountant”), which shall provide detailed
supporting calculations both to the Employer and Executive within fifteen (15)
business days of the date of termination, if applicable, or at such earlier time
as is reasonably requested by the Employer or Executive.  Executive and the
Employer shall provide the Accountant with all information which the Accountant
reasonably deems necessary in computing the Threshold Amount. For purposes of
determining which of the alternative provisions of Section 19(a) shall apply
Executive shall be

 

19

--------------------------------------------------------------------------------



 

deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in each applicable state and locality, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes. For purposes of determining whether and
the extent to which the Parachute Payments will be subject to the Excise Tax,
(i) no portion of the Parachute Payments the receipt or enjoyment of which
Executive shall have waived at such time and in such manner as not to constitute
a “payment” within the meaning of Section 280G(b) of the Code shall be taken
into account; (ii) no portion of the Parachute Payments shall be taken into
account which, in the written opinion of the Accountant, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Parachute Payments shall be taken into
account which, in the opinion of the Accountant, constitutes reasonable
compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation; and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Parachute Payments shall be determined by the Accountant in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.  Any
determination by the Accountant shall be binding upon the Employer and
Executive.

 

20.                               Section 409A.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, if at the time of Executive’s separation from service within
the meaning of Section 409A of the Code, the Employer determines that Executive
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that Executive becomes entitled
to under this Agreement on account of Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
(6) months and one day after Executive’s separation from service, or
(B) Executive’s death.  If any such delayed cash payment is otherwise payable on
an installment basis, the first payment shall include a catch-up payment
covering amounts that would otherwise have been paid during the six-month period
but for the application of this provision, and the balance of the installments
shall be payable in accordance with their original schedule.  Any payments
delayed pursuant to this Section 20(a) shall bear interest during the period of
such delay at the simple rate of 5% per annum.

 

(b)                                 The parties intend that this Agreement will
be administered in accordance with Section 409A of the Code and that the
compensation arrangements under this Agreement be in full compliance with
Section 409A of the Code.  This Agreement shall be construed in a manner to give
effect to such intention.  To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code.  The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

(c)                                  To the extent that any payment or benefit
described in this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code, and to the extent that such payment or benefit
is payable upon Executive’s termination of employment, then such

 

20

--------------------------------------------------------------------------------



 

payments or benefits shall be payable only upon Executive’s “separation from
service.”  The determination of whether and when a separation from service has
occurred shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

 

(d)                                 Each payment under this Agreement or
otherwise (including any installment payments) shall be treated as a separate
payment for purposes of Section 409A of the Code.

 

(e)                                  All in-kind benefits provided and expenses
eligible for reimbursement under this Agreement must be provided by the Employer
or incurred by Executive during the time periods set forth in this Agreement. 
All reimbursements shall be paid as soon as administratively practicable, but in
no event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred.  The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year.  Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

(f)                                   The Employer makes no representation or
warranty and shall have no liability to Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such Section.

 

21.                               Entire Agreement.  This Agreement (including,
without limit, any attached exhibits hereto and any equity and award agreements
referred to herein or therein) contains the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and, as of
the Effective Date, supersedes all prior agreements and understandings relating
to such subject matter, including, without limitation, the Prior Agreement;
provided, however, that no provision in this Agreement shall be construed to
adversely affect any of Executive’s rights to compensation or benefits
(including equity compensation) payable in accordance with the terms of the
Prior Agreement (and applicable equity award agreements) or any of Executive’s
rights to indemnification with respect to Executive’s service under the Prior
Agreement.  The parties hereto shall not be liable or bound to any other party
in any manner by any representations, warranties or covenants relating to such
subject matter except as specifically set forth herein.

 

22.                               Section Headings.  Section headings used in
this Agreement are included for convenience of reference only and will not
affect the meaning of any provision of this Agreement.

 

23.                               Board Approval.  The Employer represents that
the Board (or the Compensation Committee thereof) has approved this Agreement.

 

[Remainder of page intentionally left blank]

 

21

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
written above.

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

/s/ Marc Holliday

 

 

 

Name:

Marc Holliday

 

 

 

Title:

Chief Executive Officer

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ Andrew Levine

 

 

Name: Andrew Levine

 

 

 

[Signature Page to Amended and Restated Employment and Non-Competition
Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Annual Time-Based Equity Awards

 

Any LTIP Units granted pursuant to Section 3(c) of this Agreement will be
granted pursuant to definitive documentation consistent with the Employer’s
general practices for documentation for such awards, subject to the following:

 

The award agreements will provide that Executive may not sell, assign, transfer,
or otherwise encumber or dispose of the LTIP Units until the earlier of (i) the
date that is three years after the grant date of such LTIP Units, (ii) the
termination of Executive’s employment or (iii) a Change-in-Control.

 

The award agreements will provide for cash distributions to be paid (and not to
be forfeitable or repayable) on all LTIP Units granted whether vested or not on
a current basis.

 

The award agreements will provide for full acceleration of vesting of the LTIP
Units in the event of any of (i) Executive’s termination for Good Reason
(including in connection with, or within 18 months of, a Change in Control) or
if Executive is terminated without Cause, (ii) Executive’s termination of
employment due to death or disability, or (iii) Executive’s resignation
following the expiration of the Employment Period, in any case, regardless of
whether such termination occurs during the Employment Period or thereafter.
Other terminations prior to time-based vesting or acceleration will result in
forfeiture of all unvested amounts.

 

A-1

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Form of General Release

 

GENERAL RELEASE

 

WHEREAS, Andrew Levine (hereinafter referred to as “Executive”) and SL Green
Realty Corp., a Maryland corporation (hereinafter referred to as “Employer”) are
parties to an Amended and Restated Employment and Noncompetition Agreement,
dated as of December 21, 2018 (the “Employment Agreement”), which provided for
Executive’s employment with Employer on the terms and conditions specified
therein; and

 

WHEREAS, pursuant to Section 7 of the Employment Agreement, Executive has agreed
to execute a General Release of the type and nature set forth herein as a
condition to his entitlement to certain payments and benefits upon his
termination of employment with Employer; and

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received by Executive in accordance with the terms of the Employment Agreement,
it is agreed as follows:

 

1.                                      Excluding enforcement of the covenants,
promises and/or rights reserved herein (including but not limited to those
contained in paragraph 3 below), (a) Executive hereby irrevocably and
unconditionally waives, releases, settles (gives up), acquits and forever
discharges Employer and each of Employer’s owners, stockholders, predecessors,
successors, assigns, directors, officers, employees, divisions, subsidiaries,
affiliates (and directors, officers and employees of such companies, divisions,
subsidiaries and affiliates) and all persons acting by, through, under or in
concert with any of them (collectively, the “Releasees”), or any of them, from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs
actually incurred) of any nature whatsoever, known or unknown, suspected or
unsuspected, including, but not limited to, any claims for salary, salary
increases, alleged promotions, expanded job responsibilities, constructive
discharge, misrepresentation, bonuses, equity awards of any kind, severance
payments, unvested retirement benefits, vacation entitlements, benefits, moving
expenses, business expenses, attorneys’ fees, any claims which he may have under
any contract or policy (whether such contract or policy is written or oral,
express or implied), rights arising out of alleged violations of any covenant of
good faith and fair dealing (express or implied), any tort, any legal
restrictions on Employer’s right to terminate employees, and any claims which he
may have based upon any Federal, state or other governmental statute, regulation
or ordinance, including, without limitation, Title VII of the Civil Rights Act
of 1964, as amended, the Federal Age Discrimination In Employment Act of 1967,
as amended (“ADEA”), the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), the American with Disabilities Act, as amended (“ADA”), the
Civil Rights Act of 1991, as amended, the Rehabilitation Act of 1973, as
amended, the Older Workers Benefit Protection Act, as amended (“OWBPA”), the
Worker Adjustment Retraining and Notification Act, as amended (“WARN”), the Fair
Labor Standards Act, as amended (“FLSA”), the Occupational Safety and Health Act
of 1970 (“OSHA”), the Family and Medical Leave Act of 1993, as amended (“FMLA”),
the New York State Human Rights Law, as amended, the New York Labor Act, as
amended, the New York Equal Pay Law, as amended, the New York Civil Rights Law,
as amended, the New York Rights of Persons With Disabilities Law, as amended,
and the New York Equal Rights Law, as amended, the Sarbanes-Oxley Act of 2002,
as amended (“SOX”), and Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), that Executive now has, or has ever had, or ever shall
have, against each or any of the Releasees, by reason of any and all acts,
omissions, events, circumstances or facts existing or occurring up through the
date of Executive’s

 

B-1

--------------------------------------------------------------------------------



 

execution hereof that directly or indirectly arise out of, relate to, or are
connected with, Executive’s services to, or employment by Employer (any of the
foregoing being a “Claim” or, collectively, the “Claims”); provided, that the
foregoing shall not preclude Executive from exercising any legally protected
whistleblower rights (including under Rule 21F under the Exchange Act) or rights
concerning the defense of trade secrets pursuant to Section 1833 of title 18 of
the United States Code; and (b) Executive will not now, or in the future, accept
any recovery (including monetary damages or any form of personal relief) in any
forum, nor will he pursue or institute any Claim against any of the Releasees.

 

2.                                      Employer hereby irrevocably and
unconditionally waives, releases, settles (gives up), acquits and forever
discharges Executive and each of his respective heirs, executors,
administrators, representatives, agents, successors and assigns (“Executive
Parties”), or any of them, from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, suspected or unsuspected, that Employer now has,
or has ever had, or ever shall have, against Executive Parties, by reason of any
and all acts, omissions, events, circumstances or facts existing or occurring
through the date of Employer execution of this General Release that directly or
indirectly arise out of, relate to, or are connected with, Executive’s services
to, or employment by Employer; provided, however, that this General Release
shall not apply to (x) any of the continuing obligations of Executive under the
Employment Agreement, or under any agreements, plans, contracts, documents or
programs described or referenced in the Employment Agreement or (y) claims
against Executive relating to or arising out of any act of fraud, intentional
misappropriation of funds, embezzlement or any other action with regard to
Employer or any of its affiliated companies that constitutes a felony under any
federal or state statute committed by Executive during the course of Executive’s
employment with Employer or its affiliates.

 

3.                                      Notwithstanding the foregoing, neither
Employer nor Executive has waived and/or relinquished any rights it or he may
have to file any Claim that cannot be waived and/or relinquished pursuant to
applicable laws, including, in the case of Executive, the right to file a charge
or participate in any investigation with the Equal Employment Opportunity
Commission or any other governmental or administrative agency that is
responsible for enforcing a law on behalf of the government; provided, that
Executive does waive the right to receive any monetary or other recovery, should
any agency or any other person pursue any claims on Executive’s behalf arising
out of any claim released pursuant to this Agreement. Moreover, this General
Release shall not apply to (a) any of the continuing obligations of Employer or
any other Releasee under the Employment Agreement (including, without
limitation, Executive’s rights to indemnification, advancement of expenses and
directors’ and officers’ insurance coverage), or under any agreements, plans,
contracts, documents or programs described or referenced in the Employment
Agreement or any other written agreement entered into between Executive and
Employer or any of its affiliates, (b) any rights Executive may have to obtain
contribution or indemnity against Employer or any other Releasee pursuant to
contract, Employer’s or its affiliates’ charter and by-laws or similar
organizational documents or otherwise, (c) any rights Executive may have to
enforce the terms of this General Release or the Employment Agreement
(including, without limitation, enforcing Employer’s obligation to provide
severance payments and benefits and accelerated vesting of equity awards),
(d) any claims with respect to the items described in Sections 4 and 7(e) of the
Employment Agreement, and (e) any rights of Executive in connection with his
interest as a stockholder, limited partner, optionholder or other equity holder
of Employer or any of its affiliates whether under agreements between Executive
and Employer or any of its affiliates or otherwise.

 

4.                                      Executive understands that he has been
given a period of twenty-one (21) days to review and consider this General
Release before signing it pursuant to the ADEA.  Executive further understands
that he may use as much of this 21—day period as Executive wishes prior to
signing.

 

B-2

--------------------------------------------------------------------------------



 

5.                                      Executive acknowledges and represents
that he understands that he may revoke the General Release set forth in
paragraph 1, including, the waiver of his rights under the Age Discrimination in
Employment Act of 1967, as amended, effectuated in this General Release, within
seven (7) days of signing this General Release.  Revocation can be made by
delivering a written notice of revocation to the General Counsel, Executive Vice
President and Corporate Secretary, SL Green Realty Corp., 420 Lexington Avenue,
New York, New York 10170.  For this revocation to be effective, written notice
must be received by the General Counsel, Executive Vice President and Corporate
Secretary no later than the close of business on the seventh day after Executive
signs this General Release. If Executive revokes the General Release set forth
in paragraph 1, Employer shall have no obligations to Executive under Sections
7(a)(i), (ii), (iii), (iv) or (v), or Section 7(d) of the Employment Agreement,
except to the extent specifically provided for therein.

 

6.                                      Executive and Employer respectively
represent and acknowledge that in executing this General Release neither of them
is relying upon, and has not relied upon, any representation or statement not
set forth herein made by any of the agents, representatives or attorneys of the
Releasees with regard to the subject matter, basis or effect of this General
Release or otherwise.

 

7.                                      This General Release shall not in any
way be construed as an admission (i) by any of the Releasees that any Releasee
has acted wrongfully or that Executive has any rights whatsoever against any of
the Releasees except as specifically set forth herein and (ii) by any of the
Executive Parties that any Executive Party has acted wrongfully or that Employer
has any rights whatsoever against any of the Executive Parties except as
specifically set forth herein, and each of the Releasees and Executive Parties
specifically disclaims any liability to any party for any wrongful acts.

 

8.                                      It is the desire and intent of the
parties hereto that the provisions of this General Release be enforced to the
fullest extent permissible under law.  Should there be any conflict between any
provision hereof and any present or future law, such law shall prevail, but the
provisions affected thereby shall be curtailed and limited only to the extent
necessary to bring them within the requirements of law, and the remaining
provisions of this General Release shall remain in full force and effect and be
fully valid and enforceable.

 

9                                         Executive represents and agrees that
Executive (a) has, to the extent he desires, discussed all aspects of this
General Release with his attorney, (b) has carefully read and fully understands
all of the provisions of this General Release, and (c) is voluntarily executing
this General Release.

 

10.                               This General Release shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to the conflicts of laws principles thereof or to those of any other
jurisdiction which, in either case, could cause the application of the laws of
any jurisdiction other than the State of New York.  This General Release is
binding on the successors and assigns of the parties hereto; fully supersedes
any and all prior agreements or understandings between the parties hereto
pertaining to the subject matter hereof; and may not be changed except by
explicit written agreement to that effect subscribed by the parties hereto.

 

B-3

--------------------------------------------------------------------------------



 

This General Release is executed by Executive and Employer as of the         day
of            , 20   .

 

 

 

 

Andrew Levine

 

 

 

SL GREEN REALTY CORP.

 

 

 

By:

 

 

 

 

 

Title:

 

 

B-4

--------------------------------------------------------------------------------